Opinion by
Judge Cofer :
Although the letter of the statute of limitations applies only to causes of action, and although a tax is not a cause of action unless made so by statute, or because there is no other means of enforcing it, yet it is a demand which may be enforced and against which it is just as important to provide a means of defense after a great lapse of time after it became collectable as against any other demand.
That the collection of a tax may be barred by the statute of limita*84tions is strongly intimated, if not expressly decided, by this court in Louisville & N. R. Co. v. Commonwealth, 1 Bush 250, and it was in terms so decided in Vaughan's G’d’n v. Burkhardt, 8 Ky. Opin. 516.
The running of the statute may no doubt be prevented by regularly relisting delinquent taxes with the proper officer, but as this does not appear to have been done in this case, we are of the opinion that the chancellor should have made the injunction perpetual on the ground that the collection of the taxes claimed had been barred by the statute.
This renders it unnecessary that we should consider other questions made in the briefs. Judgment reversed and cause remanded with directions to perpetuate the injunction.